Citation Nr: 0525323	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-14 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a traumatic cataract in 
the right eye.


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to March 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim for 
service connection for a traumatic cataract in the right eye.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when further action is required on his part.


REMAND

In January 2003, the veteran submitted a statement to the RO 
requesting a hearing before RO personnel.  Such a hearing has 
not been scheduled.  To accord the veteran due process, the 
case is remanded to the RO so that the veteran may be 
scheduled for a hearing.  38 C.F.R. § 3.103 (2004).

Additionally, the Board notes that VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion only when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2004).  A medical examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record: (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  

In this case, there is evidence in the veteran's service 
medical records that indicates  that he had a traumatic 
cataract in the right eye that was noted at entrance.  
Additional evidence in his service medical records indicates 
that his visual acuity worsened during service.  The Board 
notes that the veteran specifically claims that the duties of 
his position in service caused his eyesight to deteriorate, 
eventually necessitating his reassignment.  Post-service 
medical records indicate that he has a cataract in the right 
eye and that his visual acuity has continued to worsen over 
the years.  The veteran has not yet been afforded a VA 
examination to determine whether his current condition is the 
result of the natural progression of the disease, or whether 
his active service caused an increase in severity beyond the 
natural progress of the disease.  To address this issue, the 
Board believes that an examination and medical opinion are 
necessary.

Accordingly, this case will be REMANDED to the RO, via the 
AMC, for the following actions:

1.  Schedule the veteran for a hearing 
before RO personnel.  Document in the 
claims folder that he was scheduled for 
a hearing with the Decision Review 
Officer and document any failure to 
report for the hearing.

2.  Obtain the veteran's complete 
service personnel records, to include 
reasons cited for any change in duties.

3.  Schedule the veteran for a VA 
examination to determine whether any 
current right eye condition that 
preexisted service underwent an 
increase in severity during service.  
The examiner should state whether the 
increase in severity is the result of 
the natural progression of the disease, 
or whether during active service he 
underwent an increase in severity 
beyond the natural progress of the 
disease.  The claims folder, to include 
a copy of this Remand and any 
additional evidence secured, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Based upon the 
examination results and a review of the 
claims folder, the examiner should 
provide an opinion as to whether it is 
as likely as not (there is a 50 percent 
or greater probability) that the 
veteran's current right eye disability 
was aggravated during his active 
military service from August 1980 to 
March 1986.  The rationale for all 
opinions expressed must also be 
provided.

4.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for a traumatic 
cataract in the right eye.  If further 
action remains adverse to the veteran, 
provide the veteran and any 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




